Citation Nr: 1516323	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  08-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for end stage liver disease due to alcohol abuse, status post liver transplant (liver disability), as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse 


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2007 and March 2009, the Veteran testified before a Decision Review Officer (DRO).  In September 2011, the Veteran presented testimony before the Board.  Transcripts from these hearings are associated with the record.  In March 2014, the Board remanded this matter for additional development.


FINDING OF FACT

A liver disability is not shown to be related to the Veteran's period of active military service; liver disability is the result of long standing alcohol abuse; the competent and probative evidence of record does not establish that the Veteran's longstanding alcohol abuse was proximately due to, the result of, or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Service connection for a liver disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

By correspondence dated in December 2006, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated by the RO in a September 2014 supplemental statement of the case (SSOC).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining post-service medical evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the DRO and the Board, transcripts of which have been obtained.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran is seeking service connection for a liver disability on a secondary causation basis.  The Veteran does not claim direct causation nor does the record support such a finding.  Instead, the Veteran argues that he used alcohol as self-coping and self-therapy for his PTSD, which in turn caused end stage liver disease and ultimately resulted in a liver transplant.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  Indeed, VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is just a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id.

While there is no dispute that liver disability was caused by longstanding alcohol abuse, there is no clear medical evidence establishing that alcohol abuse was acquired secondary to, or caused by symptoms of, the Veteran's PTSD and not due to willful misconduct.

The pertinent evidence is as follows.  His service treatment records, including an October 1970 separation examination report, are silent for complaints, treatment, or diagnosis of liver disease and/or alcohol abuse.  On September 1970 report of medical history, the Veteran denied an excessive drinking habit.

An August 2005 private treatment record notes a "very strong family history of alcoholism."  A June 2006 operative report (for a liver transplant) noted a postoperative diagnosis of end stage liver disease secondary to a history of alcohol use.

On January 2007 VA examination, the Veteran admitted to drinking and drug use prior to serving in Vietnam.  He further reported becoming "wild," running away from home, drinking alcohol, and serving jail time for possession of marijuana and stealing a car with a friend during high school.  The examiner noted that medical records contained within the Veteran's file indicated a history of childhood sexual abuse.   The Veteran described a family history of depression and alcohol dependence.  After the military, the Veteran was married and joined a cult for a 19-year period.  His drinking became severe after he left the cult in 1991.  He entered an alcohol detoxification program in 2004.  After examination, the Veteran did not meet the full criteria for a diagnosis of PTSD.  The examiner indicated that while the Veteran has claimed he had multiple troubling memories that continued to cause him distress and that his use of multiple drugs and alcohol was related to his experiences during the war, the examiner found no direct evidence for this connection.  The examiner opined that as there were indications of the Veteran's substance use and other behavior problems prior to joining the military, it was unlikely that his history of substance abuse problems could be totally accounted for by his experience in Vietnam.

January 2007, September 2008, and January 2009 records from social workers at the Hartford Vet Center indicate that the Veteran's alcohol abuse may be related to his experiences in Vietnam and his PTSD, and specifically that alcohol was used a coping device prior to embracing treatment for PTSD.

In September 2007, the Veteran testified that he had no problems with alcohol or drugs upon entrance to service.  He stated that he drank when he was a teenager like any normal teenager, but that he was not an alcohol or drug abuser.

On April 2008 VA examination, the examiner opined  the Veteran's alcohol dependence was not considered as proximately caused by his psychiatric condition, as there were many other substantial factors that were causative for his alcohol dependence, including the Veteran's significant family history of addiction. 

In March 2009, the Veteran testified before a DRO.  He stated that he drank alcohol to escape from his thoughts and dreams regarding service.  He reported that his drinking problem came from self-coping and self-therapy for the PTSD at the time.

A March 2010 VA treatment record notes that the Veteran had a liver transplant in 2006 for alcohol cirrhosis.  In September 2010, the Veteran's wife submitted a statement indicating that her husband was not a heavy drinker during the early years of their marriage.  She recalls his behavior changing in 2004 and shortly after that being diagnosed with cirrhosis of the liver.  She stated that throughout the next year, the Veteran experienced very poor health and also had a lot of stress dealing with his health and the insurance company.  She further stated that after her husband received a liver transplant, his behavior changed and he battled complex medical issues on a daily basis.

In September 2011, the Veteran testified that he had an alcoholism problem due to PTSD that eventually led to him developing a liver condition.  The Veteran stated that he started drinking alcohol in 1999 when he began experiencing nightmares and intrusive thoughts regarding his experiences in service.  His wife testified that her husband was never a heavy drinker early in their marriage

In April 2014, a VA opinion provider highlighted the opinion on 2008 VA examination that it was less likely than not that the Veteran's alcohol abuse problems were caused or aggravated by his service-connected PTSD.  He further indicated that that on 2007 and 2008 VA examinations, it was noted that the Veteran had pre-military symptoms of alcohol abuse and also had childhood sexual abuse, which is a strong predictor of later substance abuse.

In a June 2014 addendum opinion,  this same VA provider indicated that based on his review of the record, it was greater than a 50/50 probability that the Veteran's substance problems predated his military service and his diagnosis of or struggles with PTSD.  The provider further indicated that the record was clear with regard to other stressors, including work demands and his father's death, and other risk factors for alcoholism, including a family history.  He concluded that it was less likely than not that the Veteran's alcohol abuse was proximately due to, the result of, or aggravated by his service-connected PTSD.  He noted that the Veteran's wife's lengthy statement identified many other factors for the alcohol abuse and that her comment that he drinks "to push down the memories of Vietnam" was not supported by any other evidence in the record.

As noted at the outset, it is neither shown nor alleged that a liver disability due to alcohol abuse was manifested in service.  Notably, the Veteran himself does not allege this.  Accordingly, service connection for such disability on the basis that it became manifest in service, and persisted, is not warranted.

Instead, the Veteran's theory of entitlement to service connection for a liver disability is strictly one of secondary service connection, i.e., that such disability is due to his alcohol abuse which is the result of his service connected PTSD.  Addressing the threshold requirements that must be met to substantiate a claim of secondary service connection, there is evidence of a diagnosis of end stage liver disease secondary to a history of alcohol use/alcohol cirrhosis and the Veteran has established service connection for PTSD.  Therefore, what remains necessary to substantiate the secondary service connection claim is competent evidence that the service-connected PTSD either caused or aggravated the alcohol abuse which led to his liver disability.

The Board is aware the Veteran's representative argued for a new VA examination in the April 2015 Post-Remand Brief on the basis that prior examinations were inadequate and a new examination was warranted in order for a fully informed decision to be rendered.  However, the Board finds that the multiple opinions of record, cumulatively, include adequate explanation of rationale and are probative evidence in this matter.  The medical opinions in the record that directly address the matter of a nexus between his alcohol abuse and his PTSD are that of the January 2007 VA examiner who opined that because the Veteran's substance abuse began prior to his joining the military, it was unlikely that such can totally account for his experiences in Vietnam; the April 2008 VA examiner who opined that his alcohol dependence could not be considered proximately caused by his psychiatric condition because there were many other substantial factors that are causative for alcohol dependence, including the Veteran's significant family history of addiction; the April 2014 opinion indicating that the Veteran had pre-military symptoms of alcohol abuse and a history of childhood sexual abuse, which was a strong predictor of later substance abuse; and the June 2014 opinion that the record showed other stressors (besides PTSD) for the Veteran's alcohol abuse, including work demands and his father's death, and other risk factors for alcoholism, including a family history.  These opinions cited to the factual record, including the lay statements of record, and noted that there was no support in the record for the conclusion that the Veteran's alcohol abuse was due to his PTSD.  Hence, the most probative and persuasive evidence in the record shows that the Veteran's alcohol abuse is unrelated to his PTSD.  

The Board acknowledges the Vet Center records indicating that the Veteran's alcohol abuse was used as a coping device for his PTSD; however, these opinions are unaccompanied by rationale and are thus entitled to little probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)

The Board has also noted the Veteran's own statements that relate his liver disability to alcohol abuse caused by his service-connected PTSD.  However, he is a layperson, and whether a psychiatric disability is an etiological factor for development of (or can aggravate) alcohol abuse is a medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not presented any probative evidence in support of his theory of entitlement.  Consequently, his opinion in this matter is not competent evidence.  

Based on the foregoing, there is no evidence to support the limited exception (an alcohol abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability) to the general rule that disability resulting from alcohol or drug abuse is willful misconduct and generally cannot be service connected.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


ORDER

Service connection for end stage liver disease due to alcohol abuse, status post liver transplant, as secondary to the service-connected PTSD is denied.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


